JUSTICE MCKINNON,
dissenting.
¶22 These proceedings are indistinguishable from S. G.R. in which I dissented because the order extending commitment was statutorily insufficient for failing to set forth adequate factual findings and for failing to indicate which subsection, (a), (b), (c), or (d), required recommitment under § 53-21-126(1), MCA. Again, this Court combs the transcript to “imply” both factual findings and conclusions of law, despite the statute clearly requiring “a detailed statement of the facts upon which the court found the respondent to be suffering from a mental disorder and requiring commitment[.]” Section 53-21-127(8)(a), MCA. We have often “stressed the critical importance of strict compliance with the statutory requirements addressing involuntary commitment.” In re C.C., ¶ 14.
¶23 Here, the statutory language of Montana’s involuntary commitment statute requires that an extension of a commitment meet the standards of an original commitment. See § 53-21-126(1), MCA (providing that for an original commitment the court must determine the person suffers from a mental disorder and “requires commitment”); § 53-21-128(l)(d), MCA (providing that for an extended commitment the court must determine the person continues to suffer from a mental disorder and to “require commitment”). Thus, the statutory criteria to grant the original commitment under § 53-21-126(1), MCA, also applies to an extension of a commitment pursuant to § 53-21-128(l)(d), MCA.
¶24 Section 53-21-126(1), MCA, explains that “requiring commitment” means the court consider whether there is sufficient evidence of at least one of the four criteria which result from the person’s mental disorder. In my opinion, for the simple reason that the statutory provisions are plain and that involuntary commitment statutes are to be strictly construed, this Court errs when it adds to the four criteria which justify commitment by including a “time component.” Opinion, ¶ 16. The Legislature has indicated that both initial commitments and recommitments are not proforma proceedings. Even where the initial confinement of an individual was constitutionally permissible, the confinement may not constitutionally continue if the reasons for the initial confinement no longer exist. See O’Connor v. Donaldson, 422 U.S. 563, 574-75, 95 S. Ct. 2486, 2493 (“Nor is it enough that [the respondent’s] original confinement was founded upon a constitutionally adequate basis, if in fact it was, because even if his involuntary confinement was initially permissible, it could not constitutionally continue after that basis no longer existed.”).
*189¶25 Here, we have no indication from this Court’s opinion or the District Court’s order which statutory criteria were satisfied making it necessary to recommitment D.L.B. I therefore would reverse the District Court’s order of commitment, based upon the foregoing and the analysis I set forth more thoroughly in In re S.G.R., ¶¶ 26-31 (McKinnon J., dissenting). To the extent we hold otherwise, I dissent.